18‐1486‐cr 
     United States v. Morillo 
                                                                                                       
                                     UNITED STATES COURT OF APPEALS 
                                         FOR THE SECOND CIRCUIT 
                                                            
                                              SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 11th day of February, two thousand nineteen. 
 4    
 5            PRESENT:  RAYMOND J. LOHIER, JR., 
 6                             SUSAN L. CARNEY, 
 7                             RICHARD J. SULLIVAN, 
 8                                     Circuit Judges. 
 9            ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10            UNITED STATES OF AMERICA, 
11    
12                               Appellee, 
13    
14                        v.                                                        No. 18‐1486‐cr 
15                                                                               
16            LUIS MORILLO, 
17                                
18                               Defendant‐Appellant, 
19             
20            CERRONE HALL, JEFFREY CARVAJAL, RONNIE E. MEJIA, 
21                                
22                               Defendants. 

     
          The Clerk of Court is directed to amend the official caption as shown above. 
 1         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 2         FOR APPELLANT:                                            Lucas Anderson, Rothman, 
 3                                                                   Schneider, Soloway & Stern, 
 4                                                                   LLP, New York, NY. 
 5    
 6         FOR APPELLEE:                                      Rajit S. Dosanjh, Assistant 
 7                                                            United States Attorney, for 
 8                                                            Grant C. Jaquith, United States 
 9                                                            Attorney for the Northern 
10                                                            District of New York, 
11                                                            Syracuse, NY. 
12          
13         Appeal from a judgment of the United States District Court for the 

14   Northern District of New York (Glenn T. Suddaby, Chief Judge). 

15         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

16   AND DECREED that the judgment of the District Court is AFFIRMED.   

17         Luis Morillo appeals from a judgment of the District Court (Suddaby, C.J.) 

18   sentencing him principally to 45 months’ imprisonment and three years’ 

19   supervised release following his guilty plea to one count of conspiracy to commit 

20   mail fraud and wire fraud.    We assume the parties’ familiarity with the 

21   underlying facts, the procedural history, and the issues on appeal, to which we 

22   refer only as necessary to explain our decision to affirm. 

23         Morillo raises three arguments on appeal, all of which we reject. 


                                                   2
 1       1. The 16‐Level Loss Enhancement   

 2         In calculating Morillo’s Sentencing Guidelines range, the District Court 

 3   applied a 16‐level enhancement pursuant to Section 2B1.1(b)(1)(I), after adopting 

 4   a finding in the presentence report (PSR) that the tax scheme caused a total loss 

 5   of about $2.8 million.    See App’x 112; PSR ¶¶ 32, 41.    Morillo argues that his 

 6   sentence was procedurally unreasonable because there was insufficient evidence 

 7   supporting the loss finding.    We disagree.    At sentencing, Morillo failed to 

 8   object to the PSR’s factual determination that the conspiracy resulted in a loss of 

 9   over $2.8 million, or to the PSR’s recommended 16‐level enhancement based on 

10   that amount.    PSR ¶ 32; App’x 68‐70, 101, 105‐08.    We therefore review for 

11   plain error.1    See Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 

12   732–34 (1993); United States v. Pescatore, 637 F.3d 128, 141 (2d Cir. 2011); United 

13   States v. Yu‐Leung, 51 F.3d 1116, 1121–22 (2d Cir. 1995). 




     1
       We conclude that Morillo’s pro se letter submitted prior to sentencing could not 
     reasonably have alerted the District Court that he was challenging the PSR’s loss 
     determination.    See App’x 92.    Furthermore, the District Court was under no 
     obligation to accept a pro se submission where, as here, the defendant was 
     represented by counsel.    See United States v. Rivernider, 828 F.3d 91, 108 (2d 
     Cir. 2016).

                                                3
 1         Keeping in mind that we may affirm a sentencing enhancement “on any 

 2   basis for which there is a record sufficient to permit conclusions of law, including 

 3   grounds upon which the district court did not rely,” United States v. Broxmeyer, 

 4   699 F.3d 265, 287 (2d Cir. 2012) (quotation marks omitted), we conclude that the 

 5   District Court did not plainly err in imposing the 16‐level enhancement.2    Taken 

 6   as a whole, the evidence before the District Court supported a finding, by a 

 7   preponderance of the evidence, that Morillo aided and abetted the entire tax 

 8   fraud scheme, which caused undisputed losses of about $2.8 million.    See App’x 

 9   53; see also United States v. Reifler, 446 F.3d 65, 96 (2d Cir. 2006); United States v. 

10   Stephens, 7 F.3d 285, 288 (2d Cir. 1993); U.S.S.G. § 1B1.3 cmt. n.4(A)(i), (B)(i) 

11   (2016). 

12    




     2  Morillo admitted in his plea allocution that he provided his co‐conspirators 
     with the computer that was used to perpetrate the fraud.    The PSR advises that 
     this occurred early in the conspiracy.    And the uncontested evidence reflects 
     that Morillo drove to Syracuse to participate in the scheme and was apprehended 
     at the scene of the crime in a car containing fraudulent refund checks, while a 
     bank record bearing his name was discovered in the other vehicle detained in the 
     scheme. 

                                                4
 1       2. The Downward Departure Motion 

 2          Next, Morillo argues that the District Court erred in failing to consider his 

 3   request for a downward departure based on “family ties and responsibilities” 

 4   under Application Note 1(B) of Section 5H1.6, or in failing to explain its denial of 

 5   that request.    A district court’s decision not to depart downward is “within the 

 6   court’s broad discretion and rarely reviewed on appeal.”    United States v. Scott, 

 7   387 F.3d 139, 143 (2d Cir. 2004).    “A district court is not obliged to give reasons 

 8   for refusing to depart,” and the absence of an explanation “does not support an 

 9   inference that the district court misapprehended its scope of authority.”    Id.; see 

10   United States v. Brown, 98 F.3d 690, 694 (2d Cir. 1996).    Here, our review of the 

11   record persuades us that the District Court (1) considered and rejected Morillo’s 

12   arguments concerning his mother’s health and his family, see App’x 111, 116, 

13   and (2) did not misapprehend its ability to grant a downward departure based 

14   on Morillo’s family responsibilities.    Brown, 98 F.3d at 694. 

15       3. Explanation of Sentence 

16          Finally, Morillo argues that the District Court did not adequately explain 

17   why it imposed a 45‐month sentence.    “[W]hen a judge decides simply to apply 


                                                5
1   the Guidelines to a particular case, doing so will not necessarily require lengthy 

2   explanation.”    Rita v. United States, 551 U.S. 338, 356 (2007).    There were no 

3   special circumstances in this case that required a lengthy explanation, and the 

4   District Court’s explanation here was adequate. 

5         We have considered Morillo’s remaining arguments and conclude that 

6   they are without merit.    For the foregoing reasons, the judgment of the District 

7   Court is AFFIRMED. 

8                                          FOR THE COURT:   
9                                          Catherine O=Hagan Wolfe, Clerk of Court   




                                              6